Curia, per

Wardlaw, J.
The case of Felder vs. Bonnet, 2 McM. 45, shews that this court more readily sets aside a verdict upon a question of location than one upon.an ordinary question of fact. Where upon established rules it can be seen what conclusion the jury should have obtained,- their erroneous finding will not be permitted to violate those rules.
It may be possible in this case that the original grants of b.oth parties covered the land in dispute, and that Eaves’s established the true line of Boone Hall. If so, the defendant’s grant, as the elder, would prevail. But no plats accompanied the evidence produced of original grants. What land was granted does not appear. And the case is just as if the persons under whom the plaintiff claims, had acquired a title by possession to all the land within Law’s plat, and the defendants had, at the date of Eaves’s plat, taken a junior grant for the land covered by it, and since held possession outside of Law’s plat. It is plain that in such case the constructive possession of the defendants could not extend to the land constructively in the possession of those holding under Law’s plat, there being no actual occupancy by either upon the parcel covered by both plats. The enquiry, then, is as stated below. How should Law’s plat be located 1
His Honor then proceeded to shew that, from the evidence given on the trial, it was clear that Law’s plat covered the land in dispute, and concluded by ordering a new trial.
The whole Court concurred.